NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SUZANNAH LEIGH AVILA,              )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-447
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Suzannah Leigh Avila, pro se.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and VILLANTI and ROTHSTEIN-YOUAKIM, JJ., Concur.